          Case 4:19-cv-00327-HSG Document 30-2 Filed 03/26/19 Page 1 of 2



 1   Dale M. Cendali (SBN 1969070)
     dale.cendali@kirkland.com
 2   Joshua L. Simmons (pro hac vice forthcoming)
     joshua.simmons@kirkland.com
 3   Hunter A. Vanaria (pro hac vice forthcoming)
     hunter.vanaria@kirkland.com
 4   KIRKLAND & ELLIS LLP
     601 Lexington Avenue
 5   New York, New York 10022
     Telephone:    (212) 446-4800
 6   Facsimile:    (212) 446-4900

 7   Diana M. Torres (SBN 162284)
     diana.torres@kirkland.com
 8   Lauren J. Schweitzer (SBN 301654)
     lauren.schweitzer@kirkland.com
 9   KIRKLAND & ELLIS LLP
     333 South Hope Street
10   Los Angeles, California 90071
     Telephone:    (213) 680-8400
11   Facsimile:    (213) 680-8500
12   Attorneys for Defendant Hulu, LLC
13

14                                UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                       OAKLAND DIVISION

17

18    HUMU, INC.                                    Case No. 4:19-cv-00327-HSG
19                  Plaintiff,                      [PROPOSED] ORDER GRANTING
                                                    DEFENDANT HULU, LLC’S MOTION
20           v.                                     TO DISMISS HUMU, INC.’S FIRST
                                                    AMENDED COMPLAINT FOR
21    HULU, LLC,                                    DECLARATORY JUDGMENT
22                  Defendant.                      Hearing Date:   May 2, 2019
                                                    Time:           2:00 p.m.
23                                                  Dept.:          Courtroom 2, 4th Floor
24                                                  Judge:          Hon. Haywood S. Gilliam

25

26

27

28


                             [PROPOSED] ORDER GRANTING MOTION TO DISMISS
         Case 4:19-cv-00327-HSG Document 30-2 Filed 03/26/19 Page 2 of 2



 1          Defendant Hulu, LLC’s Motion to Dismiss Humu, Inc.’s First Amended Complaint for

 2   Declaratory Judgment came before this Court for hearing on May 2, 2019. Having considered the

 3   papers filed in support and in opposition to the motion, the other matters of which the Court may

 4   properly take judicial notice, and having considered the arguments of counsel, and good cause

 5   appearing, the Court hereby finds that it lacks the required jurisdiction to hear Plaintiff’s declaratory

 6   judgment claims. Accordingly, it orders that Defendant’s Motion to Dismiss is GRANTED, as

 7   follows:

 8          (a)     Plaintiff’s Count I for declaratory judgment of no likelihood of confusion, trademark

 9   infringement, or unfair competition under 15 U.S.C. §§ 1114(1), 1125(A) and Cal. Bus. & Prof.

10   Code § 14245 is dismissed in its entirety with prejudice; and

11          (b)     Plaintiff’s Count II for declaratory judgment of no dilution under 15 U.S.C. § 1125(c)

12   and Cal. Bus. & Prof. Code § 14247 is dismissed in its entirety with prejudice.

13

14          IT IS SO ORDERED.

15

16
      DATED: ___________________
17

18                                                                Hon. Haywood S. Gilliam
                                                                  United States District Judge
19

20

21

22

23

24

25

26

27

28

                                                         1
                              [PROPOSED] ORDER GRANTING MOTION TO DISMISS
